DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 18, line 5 introduces the inner conductor with reference character 128 and the outer conductor with reference character 124; the drawings are consistent with the above reference characters. 
Page 19, line 3, “inner conductor 124” should be “inner conductor 128”
Page 19, line 5, “outer conductor 128” should be “outer conductor 124”
Page 21, lines 8-9 “outer conductor 128” should be “outer conductor 124”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "the power source" in lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim; claim 57 depends from claim 40 which does not 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-43, 47-50, 53, 55-58, & 62-70 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 20130289557 A1) in view of Rohrmann (US Patent No. 5,467,420 A), Kawula et al.(US 20160278615 A1), and Taylor (US Patent No. 5, 702,433 A), hereinafter Hancock in view of Rohrmann, Kawula, and Taylor. 
Regarding claim 40, Hancock discloses an electrosurgical device ([0153]; Figure 12—element 330) for performing invasive electrosurgery, the electrosurgical device comprising: a handpiece ([0114]; Figure 5—element 234); an instrument cable ([0153]; Figure 12—element 332) connected to and extending away from the handpiece ([0114]; Figure 5—the hand piece (234) is connected to shaft (240) which contains coaxial cable), the instrument cable ([0153]; Figure 12—element 332) comprising a coaxial layered energy conveying structure ([0153]; Figure 12—element 332) having: an inner conductive layer ([0153]; Figure 12—element 334); an outer conductive layer ([0153]; Figure 12—element 336) formed coaxially with the inner conductive layer; a dielectric layer ([0153]; Figure 12—element 338) separating the inner conductive layer and the outer conductive layer; and a protective sheath ([0114]; Figure 5—element 240) on the outer surface of the outer conductive layer ([0114]; Figure 5—shaft (240) contains the coaxial feedline, seeing as the outersurface of the outer conductive wherein the protective sheath comprises a distal portion and a proximal portion (Figure 5—element 240; said proximal end being closest to handle (232), said distal end being closest to instrument tip (238)), wherein the inner conductive layer, the outer conductive layer and the dielectric layer form a coaxial transmission line for conveying radiofrequency (RF) or microwave electromagnetic (EM) energy ([0153]), wherein the inner conductive layer ([0116; Figure 6 & 7—element 258) is hollow to form a longitudinal passage ([0116]; Figure 6 & 7—element 264); and an instrument tip ([0153]; Figure 12—element 340) comprising a piece of dielectric material ([0154]; Figure 12—element 340) mounted at a distal end of the instrument cable ([0153]), wherein the instrument tip is connected to the coaxial transmission line to deliver the radiofrequency (RF) or microwave EM energy out of the electrosurgical device ([0153]), wherein the inner conductive layer extends longitudinally into the piece of dielectric material beyond a distal end of the outer conductive layer to form a radiating antenna for the microwave EM energy ([0154]).
	Hancock does not disclose wherein the proximal portion of the protective shaft is configured to have greater rigidity than the distal portion of the protective shaft; wherein the energy conveying structure further comprises an optical channel for conveying optical radiation, the optical channel being located in the longitudinal passage, and comprising: an illumination optical fibre bundle for conveying an illumination signal along the optical channel in a first direction, and an imaging optical fibre bundle for conveying an imaging signal along the optical channel in a second direction; and wherein the handpiece comprises: one or more optical elements arranged to optically control or manipulate optical radiation transmitted into or received from the optical channel; and a steering mechanism for controlling an orientation of a distal portion of the instrument cable.
Rohrmann teaches a coaxial energy conveying structure ([Col. 4, line 65-Col. 5, line 13]; Figure 1—element 1) with a tubular inner conductor (Figure 1—element 2), wherein the energy conveying structure further comprises an optical channel ([Col. 5, lines 13-31]; Figure 1—element 6) for conveying optical radiation, the optical channel being located in the longitudinal passage ([Col. 5, lines 13-31]; Figure 1—element 2).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Rohrmann, as described above, as both references and the claimed invention are directed toward coaxial high frequency cables. As disclosed by Rohrmann, an optical channel incorporated with the coaxial cable allows for simultaneous optical data transmission along with the electrical transmissions ([Col. 5, lines 13-18]), the parallel arrangement of the optical channel within the tubular inner conductor of a coaxial transmission line ensures that the steps of assembling the connections on both ends may be readily and independently completed, and that the optical channel is unaffected by the high frequency transmission occurring through the inner and outer conductors ([Col. 2, lines 15-33]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Rohrmann, as such a modification would provide for simultaneous data transmission along with the electrical transmissions, create a configuration wherein the optical fiber is unaffected by the high frequency transmission occurring through the inner and outer conductors, and ensure that the steps of assembling the connections on both ends may be readily and independently completed. 
Kawula teaches an illumination optical fibre bundle (Figure 2—element 180) for conveying an illumination signal along the optical channel in a first direction ([0010], [0109], [0126], [0128], & [0137]; Figure 2—element 180, 182, 182A), and3 AFDOCS/17729529.1Application No.: NEW APPLICATIONAttorney Docket No.: 024794.00092an imaging optical fibre bundle for conveying an imaging signal along the optical channel in a second direction ([0010], [0109],[0122], [0123], [0150], & [0152]; Figure 2—element 160 & 260; Figure 3—element 201, 221, & 260), and wherein the handpiece ([0108]; Figure 2—element 140, 141, & 111) comprises: one or more optical elements ([0133] & [0134]; arranged to optically control or manipulate optical radiation transmitted into or received from the optical channel ([0108], [0133], [0134], & [0137]).
A person of ordinary skill in the art would have been motivated to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Kawula, as described above, as both references and the claimed invention are directed toward surgical devices. As disclosed by Kawula, optics are very important in surgical devices, lights and images are transferred by combinations of fiber optic bundles, lenses, and mirrors ([0010]), the optical fiber bundles relay an image of the target, while maintaining image orientation ([0122]), the optical fibers illuminate the internal surgical region, and form an image that can be displayed on a device for an operator to see ([0152]). As disclosed by Hancock, the electrosurgical device can be used with an endoscope/viewing instrumentation ([0010]). It would have been obvious to one of ordinary skill in the art to modify the electrosurgical device, as disclosed by Hancock, to include the optical fiber system, as disclosed by Kawula, as such a modification would relay an image of the surgical site to the user, illuminate the surgical site, and form an image on a display for an operator to see. 
Taylor (US 5702433 A) teaches a coaxial cable ([Col. 5, lines 5-22]; Figures 2-5—element 50) with a protective sheath (Figure 2-5—element 30), wherein the proximal portion of the protective sheath is configured to have greater rigidity than the distal portion of the protective sheath ([Col. 1, lines 59-67]); wherein the handpiece ([Col. 5, lines 5-22]; Figure 1—element 12) comprises a steering mechanism ([Col. 5, lines 5-22]; Figure 1-5—elements 52) for controlling an orientation of a distal portion of the instrument cable  ([Col. 5, lines 5-22]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Taylor, as both references and the claimed invention are directed toward electrosurgical devices with coaxial cables for conveying microwave energy. As disclosed by Taylor, in many medical 
Regarding claim 41, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above.
Hancock further discloses the electrosurgical device dimensioned to be insertable in a flexible insertion tube of an invasive surgical scoping device ([0060]).
Regarding claim 42, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above.
Hancock further discloses the electrosurgical device having a maximum outer diameter equal to or less than 3.5 mm ([0060]).
Regarding claim 43, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above.
Rohrmann further teaches wherein the coaxial layered energy conveying structure comprises an innermost insulating layer between the inner conductive layer and the optical channel ([Col. 5, lines 20-31]; Figure 1—element 7).  

Regarding claim 47, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Kawula further teaches wherein the handpiece ([0108]; Figure 2—element 140, 141, & 111) further comprises a light source ([0133]-[0135]; Figure 2—element 237) for generating the illumination signal ([0126], [0129], & [0133]-[0135]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as described above. As disclosed by Kawula, the light source generates a light that is projected out of the tip and illuminates the internal surgical region, the light reflects off of the tissue and forms an image which can then be processed in the image assembly and displayed to a user ([0152]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the 
Regarding claim 48, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 47, as described above.
Kawula further teaches wherein the light source is a light emitting diode ([0126], [0129], & [0135]; Figure 2—element 237 is an LED).  
Regarding claim 49, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Kawula further teaches wherein the handpiece comprises a fiberscope body ([0019], [0107], [0108], [0126], & [0128]; Figure 1 & 2—element 140, 141, & 111), and wherein the optical channel comprises an insertion tube of the fiberscope ([0007], [0010], [0126], [0128] & [0152]—Figure 2—element 180).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula. As disclosed by Kawula, the light source generates a light that is projected out of the tip and illuminates the internal surgical region, the light reflects off of the tissue and forms an image, the image light enters the image assembly and is focused into the camera, which in turn turns photogenic data into electrical data to be displayed for a user to see ([0152]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as such a modification would provide the user with visual feedback.
Regarding claim 50, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Taylor further teaches wherein the steering mechanism comprises: an actuator ([Col. 6, lines 43-65]; Figure 1—element 16) mounted on an outer surface of the handpiece ([Col. 5, lines 5-22] & [Col. 6, lines 43-65]; Figure 1—element 12); a pull arm ([Col. 6, lines 43-65]; Figure 1—element 60 & 62) operably coupled to the actuator ([Col. 6, lines 43-65]; Figure 1—element 16) to slide within the handpiece (Figure 1—element 12); and a control element (Figure 1-6—element 52 & 52’) extending along the instrument cable ([Col. 5, lines 6-22] & [Col. 6, lines 12-37]; Figure 2-6—element 50 & 50’), the control element being operably coupled to the pull arm ([Col. 6, lines 43-65]) and the distal portion of the instrument cable ([Col. 5, lines 23-41] & [Col. 6, lines 12-37]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Taylor. As disclosed by Taylor, in many medical procedures steering mechanisms are useful to position a catheter at a location in a patient’s body ([Col. 1, lines 13-26]), the steering mechanism enables steering of the coaxial cable and distal portion of the catheter ([Col. 5, lines 5-22]), and the actuator is designed to allow for maximum deflection of the distal tip ([Col. 6, lines 43-65]). As disclosed by Hancock, the electrosurgical device may comprise one or more control wires that are conveyed to the instrument tip ([0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Taylor, as such a modification would allow for steering of the distal tip and maximum deflection. 
Regarding claim 53, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 50, as described above.
wherein the control element ([Col. 6, lines 43-65]; Figure 1-6—element 52 & 52’) comprises one or more control wires ([Col. 5, lines 5-22]; Figure 1-6—element 52 & 52’) that are attached to the pull arm ([Col. 6, lines 43-65]; Figure 1—element 60 & 62) and secured to the instrument cable (Figure 2 & 6—element 50) at the distal portion thereof ([Col. 5, lines 23-41] & [Col. 6, lines 12-37]; Figure 6—54).  
Regarding claim 55, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 53, as described above. 
Taylor further teaches, wherein the control wires ([Col. 4, line 59-Col. 5, line 22]; Figure 1-6—element 52) extend longitudinally through a protective sheath ([Col. 4, lines 14-21]; Figure 2-6—element 30) that surrounds the coaxial layered structure ([Col. 6, lines 12-37]; Figure 2-6—element 50).
Regarding claim 56, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above.
Kawula further teaches wherein the handpiece ([0133]; Figure 2—element 111) comprises a power source ([0133]; Figure 5—element 340).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as described above. As disclosed by Kawula, the power source supplies energy to the intensity controller and driver circuits of the light source, the driver circuits can then modify the power to suit the light source, and adjust the intensity of the light source ([0133] & [0134]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as such a modification would provide power to the light source and allow the user with the ability to adjust the power and intensity levels of the light source. 
Regarding claim 57, in light of the 112(b) rejection above, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 56, as described above. 
Kawula further teaches wherein the power source is rechargeable ([0133]; Figure 5—energy source is a battery).  
Regarding claim 58, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above
 Kawula further teaches wherein the handpiece comprises a housing ([0108]; Figure 2—elements 140, 141, & 111) for enclosing its internal components ([0019], [0121], [0126], [0133], & [0135]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as described above. As disclosed by Kawula, frequent problems seen in the operating room stem from a device having too many wires that entangle with each other, wires can cause clutter, potential tripping, and more safety hazards ([0012]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, to include the teachings of Kawula, as such a modification would decrease the amount of entangled wires, clutter, and other safety hazards that stem from a device containing too many external wires.
Regarding claim 62, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Kawula further discloses wherein the handpiece comprises an optical sensor ([0107], [0114], [0115], [0116], [0124], [0152]; Figure 2 & 6—element 160, 260, 170 & 774) for detecting optical radiation received into the handpiece from the optical channel ([0152]). 

Regarding claim 63, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 62. 
Kawula further teaches wherein the optical sensor is an image sensor ([0137] & [0152]; Figure 2 & 6—element 160, 260, 170, & 774) for generating a digital image of a treatment site located at a distal end of the optical channel based on an imaging signal received into the hand piece from the optical channel ([0152]).  
Regarding claim 64, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 63.
Kawula further teaches wherein the image sensor is a digital camera ([0107], [0110], [0115] & [0152]; Figure 2 & 6—element 170 & 171).  
Regarding claim 65, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 62. 
Kawula further teaches wherein the handpiece (Figure 1—element 140, 141, & 111) comprises a communication module ([0110]; Figure 1 & 6—element 170; [0152]-last 2 sentences) arranged to communicate information relating to the detected optical radiation to a remote device ([0147], [0148], & [0152]; Figure 1—elements 130 & 190).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as described above. As disclosed by Kawula, having too many wires in an operating room can cause clutter and safety hazards, which is why having a device with wireless connectivity is important in the operating room ([0012]). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as such a modification would decrease clutter and safety hazards in the operating room. 
Regarding claim 66, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 65.
Kawula further teaches wherein the communication module comprises a transceiver ([0022]) that is communicably connectable to a wireless network ([0022], [0110], & [0152]; Figure 1—element 130).  
Regarding claim 67, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 65.
Kawula further teaches wherein the communication module is arranged to upload image data to a remote server ([0022], [0110], & [0152]; Figure 1—element 130).  
Regarding claim 68, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 65.
a display device ([0110] & [0143]; Figure 1—element 190) arranged to receive and display the information relating to the detected optical radiation ([0110], [0143], [0147], [0150], & [0152]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as described above. As disclosed by Kawula, having too many wires in an operating room can cause clutter and safety hazards, which is why having a device with wireless connectivity is important in the operating room ([0012]), the camera transmits the image data from the device to a display ([150]) to be viewed ([0007]). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the further teachings of Kawula, as such a modification would decrease clutter and safety hazards in the operating room, and allow for the image data to be viewed on a display. 
Regarding claim 69, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 68.
Kawula further teaches wherein the display device is a laptop computer, tablet computer, or smartphone ([0110]; Figure 1—element 190 is a general or special purpose computer).  
Regarding claim 70, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Hancock further discloses an electrosurgical system ([0114]; Figure 5—element 232) comprising: an electrosurgical generator arranged to generate RF or microwave EM energy ([0114]; microwave frequency energy and RF energy is fed from generator (not shown)); wherein the handpiece is connected to the generator to receive the RF or microwave EM energy and couple it into the coaxial transmission line in the instrument cable ([0114]).
Claim  44 & 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Rohrmann, Kawula, Taylor, and Turovskiy et al. (US 20060259024 A1), hereinafter Turovskiy. 
Regarding claim 44, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Hancock further discloses a bore ([0116]; Figure 7—element 264) in the instrument tip ([0116]; Figure 7—element 268).
Hancock does not disclose wherein the optical channel extends through a bore in the instrument tip. 
Turovskiy teaches an electrosurgical device with a coaxial cable ([0037]; Figure 6A-6B—hollow inner conductor element 344, outer conductor element (342)) and an instrument tip ([0037]; Figure 6A-6B—element 324) wherein the optical channel ([0037]; Figure 6B—element 380 & 382; Figure 6B element 380 portrays a thermocouple, although paragraph [0037] states other monitoring devices such as optical monitoring devices can be used instead of thermocouple and provided in the same configuration) extends through a bore in the instrument tip ([0037]; Figure 6B).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Turovskiy, as both references and the claimed invention are directed toward electrosurgical devices with coaxial cables and antennas. As disclosed by Turovskiy, the distal tip is provided with an opening to the surface for the delivery of therapeutic agents, or for the delivery of sensors to measure various characteristics of the surrounding tissue and antenna performance ([0012]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device as disclosed by Hancock, to include the teachings of Turovskiy, as such a modification would allow various characteristics of the surrounding tissue and antenna performance to be measured.
Regarding claim 45, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above.
Hancock further discloses an aperture ([0116]; Figure 7—element 264) formed in an outer surface of the instrument tip ([0116]; Figure 7—element 268)
Hancock does not disclose wherein the optical channel terminates at an aperture formed in an outer surface of the instrument tip.  
Turovskiy teaches an electrosurgical device with a coaxial cable ([0037]; Figure 6A-6B—hollow inner conductor element 344, outer conductor element (342)) and an instrument tip ([0037]; Figure 6A-6B—element 324 & 345), wherein the optical channel ([0037]; Figure 6B—element 380 & terminal end 382; Figure 6B element 380 portrays a thermocouple, although paragraph [0037] states other monitoring devices such as optical monitoring devices can be used instead of thermocouple and provided in the same configuration) terminates at an aperture ([0012]; see figure below) formed in an outer surface of the instrument tip ([0037]; Figure 6A-6B—element 324 & 345).  

    PNG
    media_image1.png
    437
    632
    media_image1.png
    Greyscale


.
Claim  46 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Rohrmann, Kawula, Taylor, and Desinger (US 6,723,094 B1), hereinafter Desinger. 
Regarding claim 46, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Hancock further discloses wherein the piece of dielectric material ([0154]; Figure 12—element 340) is a piece of ceramic ([0154]).
Hancock does not disclose wherein the piece of dielectric is cylindrical with a rounded distal tip. 
Desinger teaches an electrosurgical device wherein the piece of dielectric material is cylindrical with a rounded distal tip ([Col. 15, lines 24-45]; Figure 23—element 10).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Desinger, as described above, as both references and the claimed invention are directed toward electrosurgical devices. As disclosed by Desinger, having a cylindrical distal tip with a rounded end is advantageous for the treatment of edge tumors in which a layer of coagulated tissue is formed in the front of the distal end ([Col. 15, lines 40-45]). It would have been obvious to one of ordinary skill in . 
Claims 51 & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Rohrmann, Kawula, Taylor, and Salahieh et al. (US 20150094656 A1) hereinafter Salahieh. 
Regarding claim 51, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 50, as described above. 
Taylor further discloses wherein the control element comprises the protective sheath ([Col. 4, line 59-Col. 5, line 22] & [Col. 4, lines 14-21]; Figure 2 & 3—element 30) that surrounds the coaxial layered structure ([Col. 6, lines 12-37]; Figure 2 & 3—element 50), and wherein the coaxial layered structure is anchored to the handpiece ([Col. 2, lines 55-64] & [Col. 5, lines 6-22]; Figure 1—element 12).  
Taylor does not disclose wherein the protective sheath is anchored to the coaxial layered structure at the distal portion of the instrument cable and free to move relative to the coaxial layered structure at the handpiece.
Salahieh teaches an outer sheath ([0074]; Figure 2B—element 34) and inner tubular element ([0075]; Figure 2B—element 36), wherein the outer sheath is anchored to the inner tubular member at the distal portion ([0075]; Figure 2B—element 38) of the inner tubular member ([0075]; Figure 2B—element 36) and free to move relative to the coaxial layered structure at the handpiece ([0075]; Figure 2B—element 38;  the outer sheath is free to move relative to the inner tubular member proximal to element 38).
 A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device steering system, as disclosed by Taylor, 
Regarding claim 52, Hancock in view of Rohrmann, Kawula, Taylor, and Salahieh disclose all of the limitations of claim 51, as described above.
 Salahieh further teaches wherein the protective sheath ([0075]; Figure 1 & 2B—element 34) has a cut-out portion ([0075]; Figure 2B—element 42) at one side thereof in the distal portion ([0075]; Figure 2B—element 37) of the instrument cable ([0075]; Figure 2B—element 36).  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Rohrmann, Kawula, Taylor, and Karmarkar et al. (US 20060119361A1), hereinafter Karmarkar. 
Regarding claim 54, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 53, as described above. 
Hancock in view of Rohrmann, Kawula, and Taylor do not disclose wherein the control wires extend longitudinally through the dielectric layer of the coaxial transmission line.  
Karmarkar teaches a coaxial cable ([0045] & [0066]; Figure 4C—inner conductor (2), outer conductor (12), & dielectric layer (31)) and a steering mechanism with control wires ([0066]), wherein the control wires ([0066]; Figure 4B & 4C—element 46, extending through lumen 30) extend longitudinally through the dielectric layer ([0045] & [0066]; Figure 4C—element 31, lumen 30 extends through dielectric layer 31) of the coaxial transmission line ([0045] & [0066]; Figure 4C—inner conductor (2), outer conductor (12), & dielectric layer (31)).  
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the teachings of Karmarkar, as both references and the claimed invention are directed toward electrosurgical devices. As disclosed by Karmarkar, the control wires can be non-metallic materials, or can be housed in a non-metallic material, to prevent the control wires from interacting with the center conductor ([0066]), and the control wires allow for the steering of the distal tip ([0070]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the teachings of Karmarkar, as such a modification would allow for the steering of the distal tip, while preventing the control wires from interacting with the center conductor.  
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Rohrmann, Kawula, Taylor, and Sigmon et al.(US 20160317218 A1), hereinafter Sigmon. 
Regarding claim 59, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Hancock in view of Rohrmann, Kawula, and Taylor do not disclose wherein the instrument cable is detachable from the housing. 
Sigmon teaches and electrosurgical device, wherein the instrument cable ([106]; Figure 4—element 122) is detachable from the housing ([106]; Figure 4—element 120).  
. 
Claims 60 & 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Rohrmann, Kawula, Taylor, and Chin et al. (US 20030069575 A1), hereinafter Chin. 
Regarding claim 60, Hancock in view of Rohrmann, Kawula, and Taylor disclose all of the limitations of claim 40, as described above. 
Hancock in view of Rohrmann, Kawula, and Taylor do not disclose wherein the instrument tip comprises an ultrasonic transducer arranged to couple an ultrasonic signal into biological tissue. 
	Chin teaches wherein the instrument tip comprises an ultrasonic transducer ([0136]; Figure 16—element 96) arranged to couple an ultrasonic signal into biological tissue ([0136] & [0137]).  
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Hancock in view of Rohrmann, Kawula, and Taylor, to include the teachings of Chin, as both references and the claimed invention are directed toward electrosurgical devices. As disclosed by Chin, medical devices commonly use microwave and radio frequency energy for tissue ablation ([0010]), although ultrasound ablation can be applied as another viable source of ablation energy ([0136]), an ultrasonic transducer can deliver 
	Regarding claim 61, Hancock in view of Rohrmann, Kawula, Taylor, and Chin disclose all of the limitations of claim 60, as described above.
	Chin further teaches wherein the instrument tip comprises a piezoelectrically active ceramic ([0136] & [0137]; Figure 16—element 96), and the instrument cable is arranged to convey a voltage signal for controlling the piezoelectrically active ceramic to generate the ultrasonic signal ([0104], [0136], & [0137]).  
Conclusion
Accordingly, claims 40-70 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794